EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Brice on July 14, 2022.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) A method for producing a bent torsional profile, the method comprising the following process steps: 
providing a plate made of planar sheet metal with two front edges that are arranged such that a first front edge of the two front edges and a second front edge of the two front edges each extend in a direction that converges to an acute angle with respect to one another; 
reshaping of the plate through an introduction of a bent trough oriented in a longitudinal direction of the plate in a central length portion of the plate at a distance from the two front edges of the plate, forming legs between the bent trough and longitudinal edges of the plate;
reshaping of the legs in such a manner that an open profile is created; 
reshaping of the legs in such a manner that a hollow profile is produced, wherein a longitudinal gap is formed between the legs over an entire longitudinal extent thereof, and wherein an air gap is created between the legs and the bent trough in a region of the bent trough; and 
joining of the legs over an entire length of the longitudinal gap, 
wherein the longitudinal edges of the provided plate have essentially parallel bends, 
wherein a first end of the first front edge is directly connected to a first end of a first longitudinal edge of the longitudinal edges, 
wherein a second end of the first front edge is directly connected to a first end of a second longitudinal edge of the longitudinal edges, 
wherein a first end of the second front edge is directly connected to a second end of the first longitudinal edge, and 
wherein a second end of the second front edge is directly connected to a second end of the second longitudinal edge.
Claim 1 has been amended so as to clearly state that the first and second front edges extend in a direction that forms an acute angle. Claim 1 has been further amended so state that the longitudinal edges of the plate have essentially parallel bends at the time that the plate is ‘provided’ and prior to the ‘reshaping’ steps. Examiner notes that antecedent basis for the ‘longitudinal edges’ of the ‘provided plate’ can be found because the step of ‘reshaping of the plate’ (second paragraph after the preamble) recites a limitation of “longitudinal edges of the plate,” wherein ‘the plate’ of the limitation refers to the ‘provided plate’ in the preceding paragraph. This requires the ‘provided plate,’ set forth in the first paragraph after the preamble, to comprise ‘longitudinal edges.’
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species B-1 and B-2, as set forth in the Office action mailed on September 15, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 15, 2022 is partially withdrawn.  Claim 7, directed to Species B-2, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 – 3 and 5 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Bruggenbrock (U.S. Patent Application Publication Number 2017/0066036), has been presented and discussed in the previous Office Action. While Bruggenbrock teaches the longitudinal edges of the plate having essentially parallel bends when the longitudinal edges are joined and welded to one another (figure 3, elements 10 being the ‘longitudinal edges’; page 3, paragraph 32), Bruggenbrock does not teach the longitudinal edges having parallel bends prior to the longitudinal edges being joined and welded (figures 1a – 1b, left and right edges of element 1 being the ‘longitudinal edges’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             




nta